PER CURIAM.
Ray Whitney Fish appeals from county court judgments and sentences for violation of chapter 76-482, Laws of Florida, and from the orders upholding the validity of that chapter. Upon consideration of the record, briefs and argument of counsel, we hold that this court lacks jurisdiction to consider the appeals. See article V, sections 3(b), 4(b)(1), 5(b), Florida Constitution; sections 26.012(1), 924.06(3), Florida Statutes (1981); Florida Rule of Appellate Procedure 9.140(b)(2).
The appeals are, therefore, DISMISSED.
SCHEB, A.C.J., and RYDER and SCHOONOVER, JJ., concur.